Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The Amendment filed 06/02/2022 has been entered. Claims 21-39 remain pending in the application. 
Information Disclosure Statement
The information disclosure statements submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-29 and 31-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheppard et al. (US 20130024545 A1 hereinafter Sheppard) in view of Deutsch et al. (US 6631403 B1 hereinafter Deutsch). 

As to independent claim 21, Sheppard teaches a computer implemented method comprising: by one or more processors configured with computer-readable instructions, [client with processor and data ¶30]
receiving, by a client computing system from a server computing system, instructions configured to generate digital content data on the client computing system, [client receives compressed data and commands for generating digital objects and data ¶96, ¶10-11 "client device decompresses and renders the objects to output a sequence of visual images representing the virtual environment."]
wherein the server computing system generates the executable instructions based on simulation of a video game during runtime, [server delivers relevant game data in real-time (runtime) ¶10, ¶82 "server 100 delivers relevant game data in real time to the client 200, which enables the client device 200 to output the visual representation on a display screen"]
wherein the executable instructions comprise commands executable by the client computing system to generate the digital content data;  [server commands helping client ¶96 "the server 100 may deliver commands or instructions which inform the client device 200 how to display the objects in the virtual environment."]
executing the executable instructions locally on the client computing system to generate the digital content data; and [executes and decompresses generating data ¶96, ¶13 " a client device that receives compressed object data from a server apparatus, decompresses the received compressed object data into decompressed object data relating to a plurality of objects within a virtual environment"]
rendering the digital content data using hardware computing resources of the client computing system.  [Fig. 3 illustrates client hardware 200/210 for rendering ¶13 "renders the decompressed object data and outputs a sequence of image frames for display on a visual display device associated with the client device"]
Sheppard does not specifically teach a stream of executable instructions configured to generate digital content data.
However, Deutsch teaches a stream of executable instructions configured to generate digital content data [streams with a scene graph that defines which objects will appear in the rendered scene Col. 6 Ln. 32-60 "encoded audio-video streams include a scene graph stream"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the media delivery disclosed by Sheppard by incorporating a stream of executable instructions configured to generate digital content data disclosed by Deutsch because both techniques address the same field of processing graphical data and by incorporating Deutsch into Sheppard helps assist data processing situations related to limited bandwidth or processing resources. (Deutsch Col. 3 Ln. 8-37)

As to dependent claim 22, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach the executable instructions comprising instructions executable by at least one of a central processing unit (CPU) or a graphics processing unit (GPU).  [Sheppard PC¶6, GPU ¶91]

As to dependent claim 23, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach executing the executable instructions by a CPU of the client computing system to generate instructions for execution by a GPU of the client computing system.  [Sheppard clients like a PC with a unit for formatting data for GPU Fig. 2 250 ¶6, ¶23, ¶102]

As to dependent claim 24, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the instructions for execution by a GPU are hardware specific application programming interface (API) commands for the GPU.  [Deutsch apis to interface with presentation engines Col. 8 Ln. 10-32 "MPEG-J systems and methods of this invention define application program interfaces (APIs) to the various components of the MPEG-4 browser or presentation engine 100."]

As to dependent claim 25, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach outputting the rendered digital content data to hardware coupled to the client computing system.  [Sheppard display unit Fig. 2 210 ¶102]

As to dependent claim 26, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the rendered digital content data is at least one of graphical digital content or audio digital content.  [Sheppard display or audio ¶96]

As to dependent claim 27, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the server computing system is a first type of hardware computing platform and the client computing system is a different type of hardware computing platform.  [Sheppard diverse platforms ¶78]

As to dependent claim 28, the rejection of claim 21 is incorporated.  Sheppard and Deutsch further teach wherein the executable instructions are received as a binary stream in a non-serial fashion.  [Deutsch binary formatted stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format"]

As to dependent claim 29, the rejection of claim 28 is incorporated.  Sheppard and Deutsch further teach assembling the received binary stream to reconstruct the executable instructions.  [Deutsch binary stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format", Col. 2 Ln. 46-56 "construct the scene graph"]

As to independent claim 31, Sheppard teaches a server computing system comprising: [server 100 ¶78]
at least one hardware processor configured with computer readable instructions that configure the at least on hardware processor to: [processors instructions ¶78, ¶96]
generate executable instructions based on simulation of a video game by the server computing system, wherein the executable instructions comprise commands executable by a client computing system to generate digital content data for the video game; [commands and instructions for game executed on client ¶96 "server 100 may deliver commands or instructions which inform the client device 200 how to display the objects in the virtual environment" ¶82 "server 100 delivers relevant game data"]
transmit, to a client computing system over a network, executable instructions configured to generate digital content data on the client computing system; [server delivers relevant game data in real-time (runtime) ¶10, ¶82 "server 100 delivers relevant game data in real time to the client 200, which enables the client device 200 to output the visual representation on a display screen"]
wherein the executable instructions are executed locally on the client computing system to generate the digital content data; and [executes and decompresses generating data ¶96, ¶13 " a client device that receives compressed object data from a server apparatus, decompresses the received compressed object data into decompressed object data relating to a plurality of objects within a virtual environment"]
wherein the digital content data is rendered using hardware computing resources of the client computing system.  [Fig. 3 illustrates client hardware 200/210 for rendering ¶13 "renders the decompressed object data and outputs a sequence of image frames for display on a visual display device associated with the client device"]
Sheppard does not specifically teach a stream of executable instructions configured to generate digital content data.
However, Deutsch teaches a stream of executable instructions configured to generate digital content data [streams with a scene graph that defines which objects will appear in the rendered scene Col. 6 Ln. 32-60 "encoded audio-video streams include a scene graph stream"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the media delivery disclosed by Sheppard by incorporating a stream of executable instructions configured to generate digital content data disclosed by Deutsch because both techniques address the same field of processing graphical data and by incorporating Deutsch into Sheppard helps assist data processing situations related to limited bandwidth or processing resources. (Deutsch Col. 3 Ln. 8-37)

As to dependent claim 32, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach the executable instructions comprising instructions executable by at least one of a central processing unit (CPU) or a graphics processing unit (GPU).  [Sheppard PC¶6, GPU ¶91]

As to dependent claim 33, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach executing the executable instructions by a CPU of the client computing system to generate instructions for execution by a GPU of the client computing system.  [Sheppard clients like a PC with a unit for formatting data for GPU Fig. 2 250 ¶6, ¶23, ¶102]

As to dependent claim 34, the rejection of claim 33 is incorporated.  Sheppard and Deutsch further teach wherein the instructions for execution by a GPU are hardware specific application programming interface (API) commands for the GPU.  [Deutsch apis to interface with presentation engines Col. 8 Ln. 10-32 "MPEG-J systems and methods of this invention define application program interfaces (APIs) to the various components of the MPEG-4 browser or presentation engine 100."]

As to dependent claim 35, the rejection of claim321 is incorporated.  Sheppard and Deutsch further teach wherein the rendered digital content data is at least one of graphical digital content or audio digital content.  [Sheppard display or audio ¶96]

As to dependent claim 36, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach wherein the server computing system is a first type of hardware computing platform and the client computing system is a different type of hardware computing platform.  [Sheppard diverse platforms ¶78]

As to dependent claim 37, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach wherein the executable instructions are received as a binary stream in a non-serial fashion.  [Deutsch binary formatted stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format"]

As to dependent claim 38, the rejection of claim 31 is incorporated.  Sheppard and Deutsch further teach assembling the received binary stream to reconstruct the executable instructions.  [Deutsch binary stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format", Col. 2 Ln. 46-56 "construct the scene graph"]

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheppard in view of Deutsch, as applied in the rejection of claims 21 and 31 above, and further in view of Harp et al. (US 9415304 B2 hereinafter Harp)

As to dependent claim 29, Sheppard and Deutsch teaches all the limitations of claim 28 that is incorporated.  
Sheppard and Deutsch does not specifically teach wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  
However, Harp teaches wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  [Client server asynchronous environment Fig. 1, Col. 9 ln. 7-27 "provision of the asynchronous virtual environment to the users by environment module 22"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the virtual data delivery disclosed by Sheppard and Deutsch by incorporating the wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system by Harp because all techniques address the same field of processing graphical data and by incorporating Harp into Sheppard and Deutsch enable users to better cooperate in a timely manner providing strong community [Harp Col. 1 Ln. 32-51]

As to dependent claim 39, Sheppard and Deutsch teaches all the limitations of claim 31 that is incorporated.  
Sheppard and Deutsch does not specifically teach wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  
However, Harp teaches wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  [Client server asynchronous environment Fig. 1, Col. 9 ln. 7-27 "provision of the asynchronous virtual environment to the users by environment module 22"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the virtual data delivery disclosed by Sheppard and Deutsch by incorporating the wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system by Harp because all techniques address the same field of processing graphical data and by incorporating Harp into Sheppard and Deutsch enable users to better cooperate in a timely manner providing strong community [Harp Col. 1 Ln. 32-51]

Response to Arguments
Applicant's arguments filed 06/02/2022. In the remark, applicant argues that: 	
(1) Sheppard and Deutsch fail to teach "receiving, by a client computing system from a server computing system, a stream of executable instructions configured to generate digital content data on the client computing system… wherein the executable instructions comprise commands executable by the client computing system to generate the digital content data; " as recited in claim 1. The task graph is not pre-existing digital content but rather intended content. (see spec ¶24). Sheppard discusses receiving a compressed object from a server and decompressing by a client (see ¶10-13)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
(2) Sheppard and Deutsch fail to teach " wherein the server computing system generates the executable instructions based on simulation of a video game during runtime," as recited in claim 1.

Examiner respectfully disagrees with Applicant's arguments.

As to point (1) Sheppard and Deutsch do teach "receiving, by a client computing system from a server computing system, a stream of executable instructions configured to generate digital content data on the client computing system" as recited in claim 1. According to the specification ¶24 content data may not exist until generated by a consumer computer and discusses task graphs. However, Claim 21 does not recite task graphs nor does it use language claiming the data does not exist on a producer computer instead recites "generating digital content on the client". Sheppard teaches decompressing data on a client and rendering it on a client. (see ¶10-13)  This generates digital content on a consumer device. Further rendering generates new data as well since the producer may not have rendered content. (see ¶6-7 "3D object data is then reconstructed by a renderer at the client device"). Deutsch teaches streams with a scene graph that defines which objects will appear in the rendered scene thereby creatine a new scene with data (see Col. 6 Ln. 32-60). According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Hence, Sheppard and Deutsch do teach "receiving, by a client computing system from a server computing system, a stream of executable instructions configured to generate digital content data on the client computing system" as recited in claim 1

As to point (2) Sheppard and Deutsch do teach "herein the server computing system generates the executable instructions based on simulation of a video game during runtime," as recited in claim 1 Sheppard teaches content delivery which supplies supplying game data within a game environment (see ¶28-29). According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Hence,  Sheppard and Deutsch do teach "herein the server computing system generates the executable instructions based on simulation of a video game during runtime," as recited in claim 1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Perry et al. (US 20120004042 A1) teaches executing an input stream from server and output game stream (see ¶32)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143